Citation Nr: 0513526	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  00-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer. 

2.  Entitlement to service connection for a hernia. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1992 
to July 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In that determination the RO denied the 
veteran's claims of entitlement to service connection for a 
duodenal ulcer and a hernia.  In June 2001, the Board 
remanded this matter to the RO for further development.

In an April 2003 decision, the Board continued to deny 
entitlement to service connection for a duodenal ulcer and 
hernia.  The veteran appealed this denial to the Court of 
Appeals for Veterans Claims (CAVC).  In December 2003, both 
parties filed a joint Motion for Remand and to Stay Further 
Proceedings.  The basis for the motion was to allow the Board 
to address whether the RO fully complied with the duty to 
assist and notify in conjunction with the Veterans Claims 
Assistance Act of 2000 (VCAA).  In December 2003 the CAVC 
granted the joint motion and remanded the matter to the Board 
for further consideration.  In May 2004, the Board remanded 
the matter to the RO for further development, including 
issuance of a VCAA letter.  All requirements in the remand 
have been met and the claim is ready for adjudication on the 
merits.  


FINDINGS OF FACT

1.  There is no record that an ulcer disorder was diagnosed 
during active service, nor was ulcer diagnosed within one 
year of separation from service.

2.  The competent medical evidence of record does not 
establish that the veteran's post-service duodenal ulcer 
disorder is due to active service.

3.  There is no competent medical evidence of diagnosis of 
hernia in service or subsequent to service, and no competent 
evidence relating any hernia to service. 


CONCLUSIONS OF LAW

1.  Duodenal ulcer was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
during in service. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  Hernia was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The initial unfavorable agency decision was made prior to 
passage of the VCAA.  Therefore, it was not possible for VA 
to issue the VCAA notice before the initial decision was 
made.  Furthermore, following the Board remand in May 2004, 
the RO notified the veteran of the evidence and information 
necessary to substantiate his claims in a June 2004 VCAA 
letter.  The VA fully notified the veteran of what is 
required to substantiate such claims in the letter and in the 
May 2002 and December 2004 supplemental statement of the case 
(SSOC).  Together, the VCAA letter and SSOC's provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations and a discussion of the facts of the case.  
VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  No other evidence has been identified 
by the veteran.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA treatment records, VA examination reports 
dated in 1994 and 1997, private medical records, and written 
statements from the veteran.  As VA examinations and other 
medical evidence is of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for duodenal ulcer 
and hernia.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  

Certain chronic disabilities, such as peptic ulcers (gastric 
or duodenal), are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. 
§§ 3.307, 3.309 (2004).  38 C.F.R. § 3.309 notes that a 
proper diagnosis of gastric or duodenal ulcer is to be 
considered established if it represents a medically sound 
interpretation of sufficient clinical findings warranting 
such diagnosis and provides an adequate basis for a 
differential diagnosis from other conditions with like 
symptomatology; in short, where the preponderance of evidence 
indicates gastric or duodenal ulcer.  Whenever possible, of 
course, laboratory findings should be used in corroboration 
of the clinical data.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Service medical records reflect that the veteran had 
gastrointestinal problems manifested by pain in his side.  
Specifically, the veteran had a ruptured appendix in 
September 1993, was diagnosed as having appendicitis, and 
underwent an appendectomy.  Subsequent complaints of stomach 
pain were associated with the residuals of the appendectomy.  
In a November 1994 rating decision, the veteran was service-
connected for residuals of post operative appendectomy and 
assigned a 20 percent evaluation, effective July 1994.  

In the appeal before the Board, the veteran is claiming 
service connection for duodenal ulcer and hernia.  Upon 
review, service medical records do not show any evidence of 
an ulcer or hernia.  Post service medical records reflect the 
veteran was first diagnosed with an ulcer in 1997.  The 
September 1997 VA examination report shows a diagnosis of 
duodenal ulcer by upper gastrointestinal series.  As the 
evidence shows that the veteran was first diagnosed as having 
a duodenal ulcer in 1997, approximately three years after the 
veteran separated from service, he is not entitled to service 
connection for duodenal ulcer on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2000); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

In addition, the clinical evidence shows that the veteran 
does not have chronic duodenal ulcer disease.  VA studies 
dated in October 1997 show findings of an apparent acute 
duodenal ulcer disease.  (emphasis added).  VA treatment 
records from September 2003 through September 2004 do not 
indicate a current diagnosis of chronic duodenal ulcer.  The 
most persuasive evidence is the upper gastro-intestinal 
series report performed in September 2003.  The findings were 
completely within normal limits with no evidence of an ulcer.  

With regard to the veteran's service connection claim for 
hernia, the veteran essentially asserts that developed the 
disorder as a result of service.  As noted previously, 
service medical records reflect that the veteran developed 
and was treated for appendicitis, however, there was no 
evidence of treatment for or a diagnosis of hernia in 
service.  In addition, there is no post-service medical 
evidence of treatment for or diagnosis of hernia.  VA studies 
in October 1997 specifically provide that the veteran does 
not have a hernia.  When seen by a private examiner in 
February 1998, the veteran reported having a hernia.  
However, a hernia was not found on examination.

The Board recognizes the veteran's argument that he has 
chronic duodenal ulcer and hernia.  The veteran is competent 
as a layperson to report that on which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to offer medical 
opinion as to diagnosis, cause, or etiology of the claimed 
disabilities as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

As noted previously, without competent medical evidence 
demonstrating a current diagnosed disability, the claims must 
be denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  
Here, there is no competent medical evidence of chronic 
duodenal ulcer or hernia.  Therefore, no reasonable 
possibility exists that an examination would aid in 
substantiating the veteran's claim.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's asserted 
chronic duodenal ulcer and hernia began in service, a 
duodenal ulcer within one year following service, are 
otherwise related to service.  The competent medical evidence 
demonstrates no current chronic duodenal ulcer or hernia.  
Thus, the veteran's service connection claims are denied.


ORDER

Entitlement to service connection for duodenal ulcer is 
denied.  

Entitlement to service connection for hernia is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


